365 F.2d 832
UNITED STATES of America ex rel. Henry A. BEST, Petitioner-Appellant,v.Hon, Edward M. FAY, Warden of Greenhaven Prison, Stormville,New York, Respondent-Appellee.
No. 35, Docket 29971.
United States Court of Appeals Second Circuit.
Argued Sept. 20, 1966.Decided Sept. 20, 1966.

Stephen B. Brown, New York City (Anthony F. Marra, New York City, on the brief), for petitioner-appellant.
Joel Lewittes, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of State of New York, and Samuel A. Hirshowitz, First Asst. Atty. Gen., New York City, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and ANDERSON, Circuit judges.
PER CURIAM.


1
We affirm in open court the order of the District Court for the Southern District of New York, which denied, without a hearing, appellant's application for a writ of habeas corpus, for the reasons stated in Judge Weinfeld's opinion reported at 239 F. Supp. 632 (1965).